Title: Benjamin Rush to Thomas Jefferson, 3 May 1809
From: Rush, Benjamin
To: Jefferson, Thomas


          Dear Sir,   Philadelphia May 3rd 1809.
          Though late, I hope I am not among the last of your friends in congratulating you upon your escape from the high and dangerous appointment which your Country (to use the words of Lord Chesterfield) inflicted upon you during the last eight years of your life.—Methinks I see you renewing your Acquaintance with your philosophical instruments, and with the friends of your Youth in your library— a place in which Voltaire has happily said “every mans humor is subject to us,” and of Course, the reverse of a public Situation in the world, “in which we are subject to every man’s humor.”—
          Accept further of my Congratulations upon the auspicious issue of your firm, and protracted negociations with Great Britain.
           My 3rd Son who has lately graduated as Doctor of medicine requests Your Acceptance of a Copy of his inaugural dissertation.
          I was much pleased to hear that your Grandson had returned to Philadelphia to prosecute the Study of medicine. After nearly 50 years spent in this study, and in all the laborious duties connected with its practice, I can truly say, they are both more agreeable to me than any other pursuits, and when it shall please God to cut the last of the few threads which remain of my life, I shall suffer nearly as much pain in being torn from my profession, as from the common Attachments of blood & friendship. I was about to conclude my letter by expressing a wish that we could in a long evening, review the early and late political events of our Country together, and trace the influence of the same principles under different names, upon each of them,—but—no—we would not waste a moment in conversing  Upon such little Subjects. We would dismiss them to unite with the Speculations upon Alchemy and perpetual motion, and dwell only upon those topics of Science and literature which are calculated to encrease the agricultural, domestic & moral happiness of our fellow Citizens.
          ADieu! my dear Sir and be assured of the respect & Affection of your Old and sincere friend of 1775. Benjn: Rush
        